NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS
                                                                           FILED
                             FOR THE NINTH CIRCUIT
                                                                            JAN 11 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
MELISSA B. LEE,                                  No. 13-17372

                Plaintiff - Appellant,           D.C. No. 2:13-cv-00152-DGC

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN,
Commissioner of Social Security,

                Defendant - Appellee.


                     Appeal from the United States District Court
                              for the District of Arizona
                     David G. Campbell, District Judge, Presiding

                              Submitted January 7, 2016**
                               San Francisco, California

Before:         WALLACE and KOZINSKI, Circuit Judges, and WHALEY,***
                Senior District Judge.

      AFFIRMED for the reasons stated by the district court.

          *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
          The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
          ***
           The Honorable Robert H. Whaley, Senior District Judge for the U.S.
District Court for the Eastern District of Washington, sitting by designation.